Citation Nr: 0610449	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  97-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a herniated nucleus pulposus of the 
cervical spine, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to an effective date prior to May 27, 1999 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Entitlement to an effective date prior to July 5, 1994 
for the assignment of a 40 percent evaluation for the 
service-connected residuals of a herniated nucleus pulposus 
of the cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to March 1977 
and from September 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
October 1995, December 1996, October 1997, and October 2000.  
The Board remanded this case back to the RO in May 2001 and 
January 2005.  

The issue of an effective date prior to July 5, 1994 for the 
assignment of a 40 percent evaluation for the service-
connected residuals of a herniated nucleus pulposus of the 
cervical spine is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected cervical spine disorder not been 
shown to be productive of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months; a pronounced degree of disability; or unfavorable 
ankylosis.  

2.  The veteran's current low back disorder was not first 
manifested in service or for many years thereafter.  

3.  The veteran's claim of entitlement to TDIU was first 
received on May 27, 1997, but entitlement to this benefit did 
not arise, as shown by medical evidence, until May 27, 1999, 
the current effective date of the grant of TDIU.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 40 percent for service-connected residuals of a 
herniated nucleus pulposus of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

2.  The veteran's low back disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

3.  An effective date prior to May 27, 1999 for the grant of 
a TDIU rating is not assignable.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an April 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decisions.  However, those 
decisions were issued prior to the enactment of the VCAA.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With service connection cases, however, no disability rating 
or effective date is assigned when service connection is 
denied.  In cases where service connection has been granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  However, as to the remaining claims, 
the Board would point out that its disposition will not 
change any of the determinations of the RO.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



II.  Entitlement to an increased evaluation for the service-
connected cervical spine disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a November 1981 rating decision, the RO granted service 
connection for residuals of a herniated nucleus pulposus of 
the cervical spine, postoperative fusions of C5-C6 and C6-C7, 
in view of evidence of an in-service December 1977 automobile 
accident resulting in this disability.  A 20 percent 
evaluation was assigned, effective from October 1981.  

The veteran's August 1996 VA examination of the spine 
revealed essentially normal musculature of the cervical area, 
without spasm or pain.  Range of motion testing revealed 
forward flexion to 15 degrees, extension to 25 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 45 degrees.  There was "no severe pain" on 
examination and no objective evidence of pain on motion.  X-
rays confirmed degenerative disc disease of the cervical 
spine.  The examiner diagnosed status post fusion of C4-C5 
and C5-C6, secondary to a herniated nucleus pulposus with 
limited motion.  

Based on these findings, the RO increased the evaluation for 
the veteran's cervical spine disorder to 40 percent, 
effective from July 1994, in a December 1996 rating action.  

A February 1997 VA spine examination report is largely devoid 
of specific findings, and the examiner noted that the 
examination was "totally unchanged" since the prior 
examination.  

The veteran also underwent a VA neurological examination in 
February 1997, which revealed post-traumatic neck and torso 
pains, without significant neurologic deficits. 

An MRI of the cervical spine was conducted at a private 
facility in August 1998.  This study revealed mild spinal 
stenosis due to osteophytic ridging and disc bulging, with no 
abnormal cord signal.  

The examiner noted that, while the veteran had mild carpal 
tunnel syndrome, there was no clinical evidence of "an 
automatic neuropathy" at that time, and there were "no 
indications for consideration of further surgery at this 
time."

The veteran's December 2001 VA spine examination revealed 
cervical spine forward flexion to 20 degrees, extension to 20 
degrees, bilateral rotation to 15 degrees, and bilateral 
flexion to five degrees.  There was some increase in pain 
against resistance when the veteran turned the neck to right 
and left.  

The veteran complained of upper extremity numbness, but 
neurological testing on examination revealed gross sensation 
to be intact.  The examiner diagnosed cervical intervertebral 
disc syndrome at C5-c6 and C6-C7, with anterior fusions times 
two and stiffness, pain, and radiculopathy.  

In March 2003, the veteran underwent a private MRI of the 
cervical spine, which revealed intact fusion from C5 to C7, 
probable fusion at C3-C4, moderate spinal canal stenosis at 
C4-C5, and slight anterior subluxation of C7 on T1.  In April 
2003, the veteran was recommended to have the C4-C5 level 
fused, as this area was at risk of further injury.  

The veteran underwent a further VA spine examination in April 
2003, during which he reported no major change in symptoms 
since December 2001.  Range of motion studies revealed 
forward flexion to 15 degrees, extension to 20 degrees, left 
rotation to 10 degrees, right rotation to 20 degrees, and 
bilateral lateral flexion to five degrees.  Slight pressure 
on the top of the head caused neck pain.  Strength, grip, and 
reflex testing revealed good results.  

The diagnosis was that of a postoperative cervical injury, 
with anterior cervical fusion, symptomatic with painful 
reduced motion.  

A VA neurological examination, also from April 2003, was 
noted to be within normal limits.  
 
The veteran underwent an additional VA spine examination in 
March 2005, during which he reported continued neck pain that 
radiated down his arms and middle fingers.  No significant 
flare-ups were noted, except with movement, and no 
incapacitating episodes were reported.  The veteran was not 
using any assistive devices.  

On examination, there was slight tenderness to palpation in 
the posterior neck of the cervical spine, and the veteran 
complained of neck pain with pressure in moving the head 
against resistance.  

He was able to flex the neck to 45 degrees with discomfort 
and could rotate the neck 50 to 60 degrees.  Lateral bending 
was noted to 40 to 45 degrees.  While the veteran could 
extend the neck to 30 degrees, he reported more discomfort 
with this motion.  

A motor and sensory examination of the upper extremities was 
"grossly normal."  Although the veteran reported slightly 
decreased perception of light touch over the left hand, he 
was able to perceive light touch in that extremity.  Grip 
strength reflexes were normal.  

The examiner diagnosed degenerative disc disease/joint 
disease of the cervical spine, status post spinal fusion 
times two with residuals, and opined that it was more likely 
than not that the veteran's subsequent cervical spine 
problems were the result of the 1978 injury.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
cervical spine, have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the old criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003), addressing limitation of motion of the cervical 
spine, only a maximum 30 percent evaluation was warranted for 
severe limitation of motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 40 percent evaluation is in order for unfavorable ankylosis 
of the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

The Board has reviewed the evidence noted above and finds no 
basis for an evaluation in excess of 40 percent under any of 
the enumerated schedular criteria.  

Specifically, the veteran has not been shown to have 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  His most recent VA 
examination report in fact indicates that he had no 
incapacitating episodes.  

While his disorder has been shown to be productive of pain, 
tenderness, and limited motion, including flexion limited to 
15 degrees on several occasions, this disorder has never been 
described as being pronounced, rather than severe, in degree.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  

Moreover, while the veteran has complained of loss of 
sensation and neuropathy in the upper extremities, the Board 
observes that this symptomatology has not been objectively 
confirmed on examination.  

Indeed, the veteran's most recent examination reports 
indicate unremarkable neurological, reflex, and grip testing.  
In the absence of such symptomatology, there is no basis for 
a higher evaluation on account of neuropathy, or for separate 
evaluations for objective neurological abnormalities.  

Moreover, there is no evidence indicating unfavorable 
ankylosis of the cervical spine, let alone the entire spine.  

Overall, the evidence provides no basis for an evaluation in 
excess of 40 percent for the veteran's cervical spine 
disorder.  Accordingly, this claim must be denied.  38 C.F.R. 
§ 4.7.  


III.  Entitlement to service connection for a low back 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

As noted above, the veteran was involved in a December 1977 
automobile accident resulting in a cervical spine injury.  
Several subsequent service medical records also indicate low 
back symptomatology.  A July 1978 medical evaluation report 
indicates that the veteran had complaints of "back pains' 
following the accident.  A December 1978 record indicates low 
back pain, with moderate spasm of the lumbar area and no 
spinal tenderness.  

Also, a January 1980 Report of Medical History reflects a 
history of recurrent back pain.  However, a July 1981 medical 
board examination, while indicating neck symptomatology, 
revealed no findings pertaining to the thoracic or lumbar 
spine.  

Subsequent to service, the veteran was seen at a private 
facility in July 1991 for complaints "of low back pain off 
and on for years."  A CT scan was noted to show a small sub-
annular herniated nucleus pulposus at L4-L5, and a steroid 
injection was recommended.  

A January 1992 statement from Dennis M. Gettelfinger, M.D., 
indicates that the veteran's medical history included "a low 
back injury in an automobile accident in 1981," at which 
time the veteran was informed that he might have weak discs 
in the back in the future.  

An MRI from the same month revealed minimal disc space 
narrowing at L4-L5.  No further opinion was provided as to 
the etiology of this disorder.

Subsequent medical records indicate continued low back 
treatment.  An April 1996 record contains a diagnosis of 
chronic back pain with lower extremity discomfort.  The 
etiology of this disorder was noted to be "unclear."  

The veteran's December 2001 VA spine examination report 
contains a diagnosis of lumbar intervertebral disc disease, 
with degenerative disc disease.  The examiner reviewed the 
claims file but found that the evidence of record did not 
indicate that the low back disorder was caused by service.  

The veteran underwent a further VA spine examination in March 
2005, again with an examiner who reviewed his claims file.  
This examiner diagnosed degenerative disk/degenerative joint 
disease of the lumbosacral spine with residuals.  

As to etiology, the examiner noted that there was only one 
episode of low back pain following the 1977 motor vehicle 
accident in service.  Moreover, the veteran's in-service 
medical board proceedings concerned only the cervical spine, 
with no documented lumbar spine findings.  

In the absence of such documentation, it was not possible to 
state that the veteran had a lumbosacral disorder in service 
or at discharge that would have resulted in his current 
problems.  

The Board has reviewed all of the aforementioned medical 
evidence and finds that, while the veteran had several 
complaints of low back pain in service following his 1977 
accident, his current disorder was not shown until 1991, 
approximately ten years subsequent to service.  

Both of the VA examiners who have addressed the etiology of 
this disorder have determined that this disorder is less 
likely than not related to service.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a low back 
disorder, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Entitlement to an effective date prior to May 27, 1999 
for the grant of TDIU

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).  

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought. 38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits. Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

On May 27, 1997, the RO received correspondence from the 
veteran, by way of the office of a United States Senator, 
indicating that he was in "desperate need" of financial 
assistance.  He reported difficulty with earning a living, 
although he noted that he was currently working on a 
supplemental basis as a free lance photographer.  

The RO interpreted the veteran's correspondence as a claim 
for TDIU.  In September 1997, however, the RO received a 
statement indicating that the veteran had returned to his 
prior occupation on August 14, 1997, after being on short-
term disability leave from May 13 to August 13 of 1997.  The 
employer noted that the veteran "was paid 60% of his salary 
for this period [of] time which amounted to $192.00 weekly."  

In a September 20, 1997 statement, Danny M. Honeycutt, M.D., 
noted that the veteran had returned to work but ran into "a 
number of medical problems - chest pain, dizziness, back 
pain" which made it "impossible" for him to continue his 
current job duties.  Dr. Honeycutt thus found "no hope for 
return to work in the near future (6 months)."  

The RO denied the veteran's initial claim for TDIU in an 
October 1997 rating decision on the basis that the evidence 
did not show him to be so severely disabled due solely to 
service-connected disorders as to preclude substantially 
gainful employment.  The veteran subsequently perfected an 
appeal of this decision.  

During his March 1998 VA hearing, the veteran reported that 
he had not worked since the previous May, except for two 
weeks in August 1997.  

In July 1998, the veteran underwent a private medical 
consultation, with chief complaints of chest pain and pain of 
the neck, shoulder girdle, low back, and leg.  This 
evaluation was conducted following a cardiovascular referral.  

The examination was primarily focused on the cardiovascular 
system and the chest muscles, although a diagnosis of neck, 
shoulder girdle, and low back pain was rendered.  

The examiner noted that, given "multiple disabling pain 
complaints," the prognosis for significant improvement in 
pain or function was relatively limited.  All follow-up 
treatment recommended by the examiner concerned chest pain 
and the cardiovascular system.  

At the same facility, the veteran underwent an MRI of the 
cervical spine in August 1998.  This study revealed mild 
spinal stenosis due to osteophytic ridging and disc bulging, 
with no abnormal cord signal.  The examiner noted that there 
were "no indications for consideration of further surgery at 
this time."  

In March 2000, the veteran applied for service connection for 
"severe depression."  This application was accompanied by 
copies of VA treatment records showing treatment for major 
depression, beginning on May 27, 1999.  

In an October 2000 rating decision, the RO granted service 
connection for major depression as secondary to the veteran's 
service-connected cervical spine disorder and assigned a 30 
percent evaluation, effective from May 27, 1999.  

In the same month, the RO increased this evaluation to 70 
percent, effective from May 27, 1999, and granted entitlement 
to a TDIU rating as of the same date in view of the results 
of an August 2000 VA psychiatric examination.  

The Board observes that this rating action had the effect of 
satisfying the veteran's aforementioned appeal on the TDIU 
claim.  

At the time of this grant, the veteran's service-connected 
disorders were noted to include, in addition to major 
depression, a cervical spine disorder (40 percent), residuals 
of a left bunionectomy for hallux valgus (10 percent), and a 
spermatocele of the left testicle (no percent).  

The Board has reviewed the aforementioned evidence and notes 
that the date of receipt of the veteran's initial claim for 
TDIU was May 27, 1997.  The question thus becomes when 
entitlement to TDIU arose.  

In this regard, the Board has considered the relevant medical 
evidence dated prior to May 27, 1999 to determine whether any 
evidence from that period indicates that the veteran's 
service-connected disorders, in and of themselves, rendered 
him unable to secure or follow a substantially gainful 
occupation at that time.  38 C.F.R. § 4.16.  

Evidence from this period, notably the September 1997 
statement from Dr. Honeycutt and the July 1998 private 
evaluation report, does cast doubt on the likelihood of the 
veteran returning to work on account of disability.  

At the same time, this evidence suggests that the veteran's 
service-connected cervical spine disorder was only one of 
several disorders resulting in a significant disability 
picture.  In this regard, the July 1998 report was primarily 
focused on the cardiovascular system.  

Dr. Honeycutt's report mentions back pain as a disabling 
condition, but the Board notes that, in this same decision, 
service connection for a low back disorder has been denied.  

There is no evidence whatsoever from this period indicating 
that the cervical spine disorder, in and of itself, resulted 
in the veteran's inability to secure or follow a 
substantially gainful occupation.  

The remaining service-connected disorders were also not 
discussed in any depth until the May 27, 1999 VA record 
showing treatment for major depression.  

Consequently, there is no medical evidence supporting the 
veteran's contention that entitlement to TDIU arose prior to 
May 27, 1999.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
May 27, 1999 for the grant of TDIU, and this claim must be 
denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.  



ORDER

An increased evaluation for service-connected residuals of a 
herniated nucleus pulposus of the cervical spine, currently 
evaluated as 40 percent disabling, is denied.  

Service connection for a low back disorder is denied.  

An effective date prior to May 27, 1999 for the grant of a 
TDIU rating is denied.  



REMAND

In a December 1996 rating decision, the RO increased the 
evaluation for the veteran's service-connected residuals of a 
herniated nucleus pulposus of the cervical spine to 40 
percent, effective from July 5, 1994.  

In a January 1997 submission that served as a Substantive 
Appeal for a different issue, the veteran specifically 
indicated that he was in disagreement with this effective 
date and wanted an earlier effective date.  

The January 1997 submission meets the criteria for a timely 
Notice of Disagreement on the issue of entitlement to an 
effective date prior to July 5, 1994 for the assignment of a 
40 percent evaluation for the veteran's service-connected 
residuals of a herniated nucleus pulposus of the cervical 
spine.  38 C.F.R. § 20.201.  

As such, it is incumbent upon the RO to issue a Statement of 
the Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran and his representative must 
be furnished with a Statement of the Case 
addressing the issue of entitlement to an 
effective date prior to July 5, 1994 for 
the assignment of a 40 percent evaluation 
for the veteran's service-connected 
residuals of a herniated nucleus pulposus 
of the cervical spine.  This issuance 
must include all relevant laws and 
regulations and a complete description of 
the veteran's rights and responsibilities 
in perfecting an appeal as to this 
matter.  

Then, if in order, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


